Citation Nr: 0324993	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-16 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for 
disability exhibited by joint pain and ulcers.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  
This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO).  

The Board notes that additional evidence was received from 
the veteran in May 2003, and that this evidence has not been 
considered by the RO.  However, as the Board has determined 
that the evidence is not pertinent to the veteran's claims on 
appeal, there is no due process requirement that the evidence 
be first considered by the agency of original jurisdiction.


FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection 
for disability exhibited by joint pain and ulcers; the basis 
for the denials was that there was no objective evidence of 
current disability exhibited by joint pain or ulcers related 
to his period of service; the veteran was notified of the 
RO's decision and he did not file a timely appeal. 

2.  The evidence received since the October 1997 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The veteran does not currently have post-traumatic stress 
disorder.  





CONCLUSIONS OF LAW

1.  The October 1997 rating action that denied service 
connection for disability exhibited by joint pain and ulcers 
is final, and the veteran has not submitted new and material 
evidence since that decision; thus the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 2002); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (1997 & 2002).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the July 2000 
statement of the case (SOC) and the May 2001 and September 
2002 supplemental statements of the case (SSOCs) of the laws 
and regulations pertaining to his claims for service 
connection.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
Private and VA treatment records have been obtained.  The 
September 2002 SSOC informed the veteran of the provisions of 
the VCAA.  The SSOC specified what evidence the veteran must 
obtain to successfully prosecute his claims, what evidence VA 
had obtained and that VA had assisted him in obtaining 
evidence that he had identified as relevant to his claim.  An 
August 2001 letter notified the veteran of the type of 
evidence necessary to substantiate his claims.  It informed 
him that VA would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Disability exhibited by joint pain and Ulcers- New and 
Material Evidence

An October 1997 rating decision denied service connection for 
disability exhibited by joint pain and ulcers.  The basis for 
the denials was that there was no objective evidence of 
current disability exhibited by joint pain or ulcers related 
to the veteran's period of service.  The veteran was notified 
of the RO's decision and he did not file a timely appeal, and 
the October 1997 decision became final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 and 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1997 & 2002).

The Board observes that the RO, in its June 2000 rating 
decision denied the issues as not well grounded.  The 
September 2002 SSOC denied the claims on the merits.  A 
remand for initial review of the new and material evidence 
consideration by the RO would serve no purpose, since the 
merits consideration in the most recent SSOC was predicated 
on an implicit reopening of the claims.  Nevertheless, the 
Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claims, regardless of what the RO may have determined in this 
regard and regardless of whether the RO failed to address 
this preliminary issues entirely.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2002).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claims of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the October 1997 rating 
decision was that there was no objective evidence of current 
disability exhibited by joint pain or ulcers related to the 
veteran's period of service.  In October 1997, the claims 
folder contained:  the veteran's service medical records 
which showed complaints of food sticking in mid-esophagus in 
September 1967, stomach pain in August 1968, a strained neck 
muscle in March 1969, and a February 1969 separation 
examination showing normal abdominal and musculoskeletal 
examinations; a VA examination report dated in November 1969, 
showing normal digestive and musculoskeletal systems; a 
February 1975 upper gastrointestinal series showing active 
duodenal ulcer; follow-up upper gastrointestinal series in 
February, May and October 1975 all showing no abnormalities; 
March 1977 and October 1982 X-rays of the lumbosacral spine, 
interpreted as normal; complaints of left knee pain in 
December 1976; a diagnosis of lumbosacral strain in May 1977; 
and complaints of low back pain in 1979 and 1980.  

Based upon this evidence, the RO determined in its October 
1997 decision that the evidence showed no current chronic 
disability exhibited by joint pain or ulcers related to the 
veteran's period of service.  As noted above, those 
determinations became final.  In order to reopen the claims, 
the veteran would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claims as to each essential element that was a specified 
basis for the previous denial.  Evans, supra.  Thus, in this 
case, to be new and material the evidence would need to be 
probative of the question of whether there was any current 
disability exhibited by joint pain or ulcer disability that 
could be medically related to the veteran's period of 
service. 

The medical evidence received since October 1997, both VA and 
private, shows no objective findings of disability exhibited 
by joint pain or ulcer pathology, and no evidence of a nexus 
between any such complaints and the veteran's period of 
service.  Since the evidence received since the October 1997 
rating decision is cumulative of evidence of record 
considered in that decision in that it fails to show medical 
evidence of current disability exhibited by joint pain or 
ulcer pathology related to the veteran's period of service, 
it does not bear directly and substantially upon the specific 
matters under consideration, and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims, the veteran's attempt to reopen his 
claims for service connection for disability exhibited by 
joint pain and ulcers must fail.


Post-Traumatic Stress Disorder

The Board notes that eligibility for a post-traumatic stress 
disorder service connection award requires: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2001) (as amended, 64 Fed. Reg. 32808, June 18, 1999).  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of post-traumatic stress disorder and 
replaced it with the specific criteria that a post-traumatic 
stress disorder diagnosis must be established in accordance 
with 38 C.F.R. 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of post-
traumatic stress disorder, specifically, a change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger post-
traumatic stress disorder, to a subjective standard - would a 
person's exposure to a traumatic event and response involving 
intense fear, helplessness, or horror. Hence, the Court noted 
that a more susceptible person could have post-traumatic 
stress disorder under the DSM-IV criteria given his or her 
exposure to a traumatic event that would not necessarily have 
the same effect on "almost everyone." Cohen, 10 Vet. App. 
128, 140- 41 (1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for post-traumatic stress 
disorder.  

The appellant has reported that he is a "Vietnam veteran."  
The Board notes that the veteran served during the Vietnam 
Era, and his DD-214 shows approximately 18 months of foreign 
service.  However, the record indicates that he was stationed 
in Germany during that time, and does not establish that he 
had any duty in Southeast Asia.  In any event, the 
disposition of this case turns on the medical record rather 
than the veteran's type of service.

In that regard, a March 1989 VA psychiatric consultation 
noted that the veteran reported being irritable since he got 
out of the army.  The same examiner noted in an April 1989 
report that the veteran had characterological problems that 
would take a long time to change.  

In July 1996, the veteran was seen with complaints of 
nervousness.  Depressed mood was noted in January 1998.  
Adjustment disorder was noted in May 1998 and January 1999.  

A psychiatric report by R.M.B., M.D., dated in April 1998, is 
of record.  The veteran reported being disoriented and unable 
to deal with problems.  He cried frequently, did not sleep 
well, and believed that everything was more difficult for 
him.  He stated that he got angry easily and could not 
function in groups.  The impression was that there was no 
Axis I diagnosis.  Avoidant personality disorder was 
diagnosed on Axis II.

The medical evidence of record shows no diagnosis of post-
traumatic stress disorder.  Although the veteran contends 
that he has post-traumatic stress disorder attributable to 
inservice stressors, the Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The objective record does not demonstrate a diagnosis of 
post-traumatic stress disorder.  Accordingly, the 
preponderance of the evidence is against the veteran's claim.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

New and material evidence not having been submitted, the 
attempt to reopen the claims for service connection for 
disability exhibited by joint pain and ulcers is denied.

Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

